EFFRON, Judge
(concurring in part and in the result):
I agree that the military judge did not abuse his discretion in admitting into evidence Airman Powell’s confession for the limited purpose of corroborating appellant’s confession. The military judge found sufficient indicia of trustworthiness to admit Airman Powell’s statement under the residual-hearsay exception, Mil.R.Evid. 803 (24), Manual for Courts-Martial, United States (1995 ed.). I agree with four of the six factors relied upon by the military judge: (1) the recent nature of the events; (2) the fact that Airman Powell wrote out the statement in his own handwriting; (3) the interlocking nature of the descriptions in the confessions from appellant and Airman Powell; and (4) the execution of a sworn statement.
I write separately because I believe the military judge erred with respect to the two other factors he noted, which are cited with approval by the majority.
The military judge cited the marital-engagement relationship between appellant and Airman Powell, the declarant, as an indicator of trustworthiness. The majority acknowledges that the interrogators lied to Powell when they told him that his fiancee, appellant, already had “dimed [him] out.” Although that lie, alone, would not likely be viewed as coercing an involuntary statement from Powell, see Evans v. Dowd, 932 F.2d 739, 742 (8th Cir. 1991); United States v. Carter, 910 F.2d 1524, 1529 (7th Cir. 1990), it undermines confidence that the relationship otherwise would have provided in assuring reliability of Powell’s subsequent statement that incriminated appellant.
The military judge also cited the fact that Powell’s statement included an admission against his own penal interest. I agree with our dissenting colleague that Williamson v. United States, 512 U.S. 594, 114 S.Ct. 2431, 129 L.Ed.2d 476 (1994); United States v. Greer, 33 MJ 426 (CMA 1991); and United States v. Yeauger, 27 MJ 199 (CMA 1988), indicate that a statement which contains both a statement against the declarant’s interest and a statement against a third party’s interest is admissible only with respect to the statement against the declarant’s interest. The fact that Powell’s statement contained an admission against his penal interest is relevant to consideration whether that part of his statement is reliable, under the rationale that a person usually would not falsely incriminate himself. See Mil.R.Evid. 804 (b)(5). That fact has no similar logical relevance, however, to reliability of the part of his statement in which he incriminated someone else.
Notwithstanding these concerns, I agree with the majority that the military judge did not abuse his discretion in admitting Powell’s statement, particularly in view of the interlocking nature of the statement and appellant’s confession. Moreover, the statement came in for the limited purpose of corroborating appellant’s confession, not as important substantive evidence that was necessary to support the findings of guilty. Mil.R.Evid. 304 (g)(1) suggests that evidence that itself may not be particularly impressive in “amount and type” may serve this corroboration requirement. Upon this basis, I join in affirming the decision below.